Opinion issued July 20, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–01159–CV




SOUTHERN REHAB AND PAIN MANAGEMENT GROUP OF HOUSTON,
LLC AND PLESHETTE JOHNSON, D.C., INDIVIDUALLY AND AS
MEMBERS, MANAGERS, OFFICERS, AND AGENTS OF THE LLC,
Appellants

V.

WILLIAM KOWASKLI, D.C., Appellee




On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 819,338




MEMORANDUM OPINIONAppellants Southern Rehab and Pain Management Group of Houston, LLC,
and Pleshette Johnson, D.C., Individually and as Members, Managers, Officers, and
Agents of the LLC have failed to timely file a brief.  See Tex. R. App. P. 38.8(a)
(failure of appellant to file brief).  After being notified that this appeal was subject to
dismissal, appellant did not adequately respond.  See Tex. R. App. P. 42.3(b)
(allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Bland.